—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golar, J.), dated August 10, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant submitted evidence establishing that the plaintiff did not sustain a serious injury within the meaning of *565Insurance Law § 5102 (d). The burden then shifted to the plaintiff to produce proof in admissible form demonstrating the existence of a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The evidence submitted by the plaintiff was insufficient to raise a triable issue of fact (see, Grossman v Wright, 268 AD2d 79; Guzman v Michael Mgt., 266 AD2d 508; Soto v Fogg, 255 AD2d 502; Almonacid v Meltzer, 222 AD2d 631; Friedman v U-Haul Truck Rental, 216 AD2d 266). Thus, the defendant was entitled to summary judgment. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.